Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.  The allowance was returned by the legal instrument examiner.  The office action crossed in the mail with the IDSs of 01-24-2022 and 01-27-2022.  These IDSs have been considered and attached and do not affect the allowability of the claims.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference Herbrich (U.S. Pre-Grant Publication 2004/0266526 A1) uses artificial intelligence but does not suggest sparse convolutional processing as presently claimed in conjunction with the rest of the claim limitations.  The presently claimed invention pertains to controlling a target object. The method includes receiving an object control instruction, and obtaining interaction frame data from a target application according to the object control instruction, the object control instruction carrying an identifier of a target object; obtaining to-be-processed data corresponding to the interaction frame data through an object control model; processing the to-be-processed data using a data processing framework to obtain an interaction control instruction, the interaction control instruction carrying the identifier of the target object, the data processing framework implementing sparse convolutional processing of data; and transmitting the interaction control instruction through the target application, the interaction control instruction instructing at least one terminal device to control the target object in the target application.  The claimed terminal device may predict the operations of a player by using a data processing framework, using sparse convolutional processing of data.  Therefore, the amount of data processing is greatly reduced, the consumption of internal memory is effectively reduced, and the operating speed is increased at the same time, so that the performance of the terminal device can be significantly increased.  The examiner respects that the applicants may have different reasons for allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.